DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions (products), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 November 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dustin et al. (US 2019/0048223).
Regarding Claim 19, Dustin et al. (US’223) teach a method of making a titanium-based coating, the method comprising: contacting a substrate with an aqueous solution comprising 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of about 0.01 M to about 0.8 M of a titanium fluoride), 0.1 M NaCl and 0.15 M boric acid (within the recited range of from about 0.1 M to about 1.5 M of a fluorine scavenger) [0266]. US’223 fails to teach a range of 0.3 M to about 2 M of a sodium salt. However, US’223 provides evidence that sodium salt is a second corrosion inhibitor (Abstract; [0173]) and thus that its concentration is a result-effective variable known in the prior art to affect inhibition of corrosion. It would have been obvious to a person of ordinary skill in the art at the time of invention to prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)
Regarding Claim 24, the substrate comprises aluminum [0266].
Regarding Claim 25, US’223 teaches that the substrate is a component of an aircraft [0202].  
Regarding Claim 26, contacting comprises immersing the substrate in an aqueous solution [0266].
Regarding Claims 27-28, US’223 teaches immersing and drying at room temperature [0266]. US’223 fails to teach heating either the composition or the substrate to a temperature of from about 400C to about 800C. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Moreover, it is known to heat a substrate or composition which participates in a reaction in order to modify reaction kinetics; it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 by heating either the temperature of the composition or the substrate to within the recited range to modify the reaction of the composition with the substrate.
Regarding Claim 29, US’223 teaches forming titanium dioxide, comprising steps of contacting a substrate with an aqueous composition comprising 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of about 0.01 M to about 0.8 M of a titanium fluoride), 0.1 M NaCl and 0.15 M boric 5Ti3F14 (see, for example, Specification [0056-0057]) and both coatings are produced at room temperature. Therefore, the evidence suggests that the process of US’223 produces Na5Ti3F14, coating and varying the concentration of NaCl is obvious absent evidence of criticality.
	Regarding Claims 30-33, US’223 teaches the method for forming a coating, including titanium dioxide, on metal substrates to resist corrosion and chloride attack [0265]. US’223 fails to teach the recited proportions of titanium dioxide and Na5Ti3F14. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 by producing a coating with a titanium oxide content within the recited range of concentration through routine optimization to provide a desirable amount of corrosion protection, since US’223 suggests that it is titanium oxide which protects the substrate. However, since the evidence suggests that Na5-Ti3F14 and TiO-2 are inherent products of the coating process of US’223, it would have been obvious to provide both Na5-Ti3F14 and TiO2 in the recited proportions, since as TiO-2 is varied through optimization, the concentration of other products also would be expected to vary.
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dustin et al. (US 2019/0048223) in view of Shigehito et al. “Titanium (IV) Oxide Thin Films Prepared from Aqueous Solution”. Chemistry Letters, pp. 433-434 (1996).
Regarding Claim 20, US’223 teaches wherein the composition comprises 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of from about 0.1 M to about 0.4 M of the titanium fluoride) and 0.1 M NaCl (within the recited range of from about 0.1 M to about 1.8 M of the sodium salt) [0266]. US’223 fails to teach from about 0.3 M to about 1 M of the fluorine scavenger (boric acid). Shigehito et al. teach a relationship between aspect and chemical compositions of a deposited film and 
Regarding Claim 21, US’223 teaches that the sodium salt is sodium chloride [0266].  
Regarding Claims 22. US’223 teaches that the titanium fluoride is (NH4)2TiF6 [0266].  
Regarding Claim 23, US’223 teaches that the fluorine scavenger is boric acid (H3BO3) [0266].  
Response to Arguments
Applicant’s claim amendment, filed 10 March 2022, with respect to the rejection of Claims 19-28 under 35 USC 112(b) has been fully considered and is persuasive.  The rejection of Claims 19-28 under 35 USC 112(b) has been withdrawn.
Applicant’s amendment, filed 10 March 2022, with respect to the rejection of Claims 19 and 24-26 under 35 USC 102(a)(2) as anticipated by Dustin et al. (US 2019/0048223) has been fully considered and is persuasive.  The rejection of Claims 19 and 24-26 under 35 USC 102(a)(2) as anticipated by Dustin et al. (US 2019/0048223) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendment amending a range of concentrations of components.
In reply to Applicant’s argument that Examiner agrees that the claim amendment appears to overcome the previous grounds of rejection (Remarks, p. 11, “Claim Rejections - 35 U.S.C. §102”), because US’223 fails to teach concentrations of components within the recited range Examiner agrees 
In response to Applicant’s assertion that the examiner agreed that the amendments presented herein appear to overcome the current grounds of rejection (Remarks, Claim Rejections - 35 U.S.C. § 103), Examiner agreed that an amendment of the concentration would overcome rejections under 35 USC 102(a)(2) and that further reason would be needed for varying concentrations of components taught in US’223. The differences between the concentration taught in US’223 and recited in Applicant’s claims are slight; in Claim 19, US’223 teaches a concentration of both ammonium hexafluorotitanate and boric acid which fall within the recited range of titanium fluoride complex and fluorine scavenger, with sodium salt varied only slightly. US’223 teaches sodium chloride functions as a second corrosion inhibitor [0173], and thus evidences that its concentration is a result-effective variable, known to affect resistance to corrosion. 
Moreover, even though Applicant has raised the lower endpoint of the range of concentration for sodium salt to 0.3 M, Applicant’s specification suggests that the concentration of sodium chloride disclosed in US’223 is adequate to produce a coating including both Na5-Ti-3F14- and has provided no evidence of criticality. In fact, Applicant’s Table 1 suggests the coating composition to be independent of concentration of NaCl.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712